Beck, J.
(After stating the foregoing facts.)
1-4. The rulings made in headnotes 1, 2, 3, and 4 require no elaboration.-
5. The 4th ground of the amendment to the motion for a new trial complains of the allowance and direction of the verdict over the following objections: “That the verdict is far outside of any issue authorized by this record, or the pleadings; that there is no appearance here by Mrs. Johnnie E. Meldrim individually, and that it is therefore beyond the scope of the pleadings and the inter-pleader to cover anything by the verdict and the decree that tends to fix the right between Mrs. Johnnie E. Meldrim individually and this former wife; and that the issue is as to whether Mrs. Mollie J. D. Meldrim is entitled to it as beneficiary, or Mrs. Johnnie E. Meldrim as temporary administratrix.” In approving the grounds of the motion the court appended this note: “Counsel for Mrs. Mollie J. D. Meldrim stated they were willing that a verdict be directed awarding the insurance money to Mrs. Johnnie E. Meldrim as administratrix, but objected to the verdict going further than as above suggested.” Construing the 4th ground of the motion in the light of this note, it will be seen that the objections to the direction of a verdict are narrowed to the special objection that there was no appearance by Mrs. Johnnie E. Meldrim, the defendant in error, individually, and that it was therefore beyond the scope of the pleadings “and the interpleader” to cover anything by the verdict and the decree that tends to fix the rights between Mrs. Johnnie E. Meldrim individually and the plaintiff in error. With this contention of the plaintiff in error we can not agree. In the petition for interpleader it is alleged that she was temporary administratrix upon the estate of Eobert Lee Meldrim, and claiming that as such temporary administratrix, “and as the' wife of Eobert Lee Meldrim, she is entitled to recover said insur-
*405an'ce against petitioner.” And in the 4th paragraph of the prayers to the petition it is prayed that Mrs. Johnnie Meldrim (not Mrs. Johnnie Meldrim as administratrix) be'made a party to this bill for interpleader. And the answer of Mrs. Mollie Meldrim, the plaintiff in error, is thus headed:
“Locomotive Engineers Mutual Life and Accident Ins. Association vs. Mrs. Mollie J. D. Meldrim and Mrs. Johnnie Meldrim. Bill for interpleader, etc. In Sumter Superior Court.”
And in the answer of Mrs. Mollie Meldrim she thus raises the distinct issue as to whether Mrs. Johnnie Meldrim is entitled to receive the fund individually: “Whereupon she [Mrs. Mollie Meldrim] says that said Johnnie E. Meldrim is not entitled to receive said fund individually, or as heir at law of Robert Lee Meldrim, if she is such heir.” And evidence was introduced which showed that Mrs. Johnnie Meldrim was the heir of Robert Lee Meldrim, and his sole heir at law. Other evidence was introduced tending to show that Mrs. Mollie Meldrim had no interest whatever in the estate of Robert Lee Meldrim. In view of these allegations in the pleadings and the scope of the evidence, we do not think that the special objections raised to the direction of a verdict are meritorious.

Judgment affirmed.


All the Justices concur.